Citation Nr: 1528220	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for right foot, plantar fasciitis with calcaneal bone spur.  

2.  Entitlement to a disability rating in excess of 10 percent for stress fracture, left hip with bursitis.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to November 1991.

These matters come to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In the September 2007 rating decision, the RO assigned a separate noncompensable rating to right foot, plantar fasciitis with calcaneal bone spur, effective March 22, 2007 (previously rated as bilateral plantar fasciitis, rated 10 percent disabling, effective July 31, 1998) and a 10 percent rating remained in effect for left ankle, internal derangement with degenerative changes of the talonavicular joint and calcaneal bone spur with plantar fasciitis, effective March 22, 2007.  The RO also denied entitlement to an increased rating for stress fracture, left hip with bursitis.  A notice of disagreement was filed in March 2008 with regard to the right foot, plantar fasciitis, and left hip issues.  A statement of the case was issued in February 2009 and a substantive appeal was received in April 2009.  The Veteran requested a Board hearing; however, withdrew her request in a September 2014 submission.  See 09/22/2014 VBMS entry, Hearing Request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Right foot

In a May 2007 examination report, the Veteran reported pain located at the back of her heel and under her feet for 12 years.  See 05/03/2007 VBMS entry, VA Examination.  On physical examination, the examiner checked boxes which appear to show no symptoms affecting the right foot.  There was no pes planus, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus present.  The examiner commented that her pain on examination of the left foot appeared to be more in the Achilles tendon and at its insertion point.  An x-ray examination of the right foot showed calcaneal bone spur with mild degenerative changes talonavicular joint.  The examiner found that the condition of plantar fasciitis, bilateral, had progressed to internal derangement of left ankle.  

In a statement received in May 2008, the Veteran asserted that she experiences foot pain and soreness in her feet on a daily basis.  She also stated that her feet were turning outward at the joints.  See 05/30/2008 VBMS entry, Correspondence.

An April 2012 examination report reflects diagnoses of bilateral plantar fasciitis with calcaneal bone spur and hallux valgus.  See 04/04/2012 VBMS entry, VA examination at 15.  The examiner indicated, however, that the Veteran did not have symptoms due to hallux valgus.  The only objective findings pertaining to the feet were degenerative or traumatic arthritis and osteopenia of the right foot.  The examination report does not contain any subjective reports of the Veteran other than a report of onset of pain during service.  Also, the basis of the hallux valgus diagnosis is unclear in light of the lack of reported symptoms.  Clarification must be sought as to any objective symptomatology associated with her right foot, plantar fasciitis, and whether her hallux valgus is associated with her plantar fasciitis of either foot.  


Left hip

In the May 2008 statement, the Veteran reported pain and stiffness in her hip which is constant.

In the April 2012 VA examination report, the Veteran reported flare-ups of the hip in the form of constant pain.  Left hip flexion was to 115 degrees.  The examiner did not report whether there was additional limitation of motion due to flare-ups as required by the Court of Appeals for Veterans Claims' decision in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The examiner also checked the 'Yes' box for abduction lost beyond 10 degrees and then there is '20%' written in pencil - it appears that this could have been written by RO personnel.  The Board notes that a 20 percent rating is warranted for impairment of thigh - limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Clarification should be sought as to whether there is limitation of abduction of, motion lost beyond 10 degrees.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA podiatry examination with a physician with appropriate expertise to evaluate the severity of symptoms associated with right foot, plantar fasciitis with calcaneal bone spur.  The Virtual folder and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  

The examiner should specify whether the Veteran's plantar fasciitis, right foot, is manifested by:  (i) moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; (ii) severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, and whether bilateral or unilateral; or (iii) pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, and whether bilateral or unilateral.

The examiner should indicate whether hallux valgus is due to or aggravated by her right foot, plantar fasciitis with calcaneal bone spur, or due to or aggravated by her left ankle, internal derangement with degenerative changes of the talonavicular joint and calcaneal bone spur with plantar fasciitis.  The examiner should indicate whether her hallux valgus is manifested by (i) operated with resection of metatarsal head; or (ii) severe, if equivalent to amputation of great toe.

The examiner should further indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness (to include with use or upon activity) as a result of the service-connected right foot, plantar fasciitis with calcaneal bone spur.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion on both flexion and extension.

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

2.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to determine the current severity of her stress fracture, left hip with bursitis.  The Virtual folder should be reviewed by the examiner in conjunction with the examination.  All tests and studies, including x-ray studies, deemed appropriate by the examiner should be conducted in conjunction with the examination.  

The examiner is specifically requested to indicate whether the left hip disability is manifested by limitation of motion, and if so, describe applicable ranges of motion (flexion, extension and rotation) in terms of degrees.  The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  If no flare-ups are reported the examiner must still estimate the degree of functional loss due to those reported at the prior examination.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should report whether there is limitation of abduction of, motion lost beyond 10 degrees.

The examiner should give reasons for all opinions. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the increased rating issues.  If either benefit sought is not granted in full, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and her representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




